UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7744


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

DARIAN AVERY HUNTLEY,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:06-cr-00478-RBH-1)


Submitted:    September 10, 2009          Decided:   September 14, 2009


Before KING, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Darian Avery Huntley, Appellant Pro Se. Arthur Bradley Parham,
Assistant United States Attorney, Florence, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Darian    Huntley   appeals    the   district    court’s    order

granting his 18 U.S.C. § 3582(c)(2) (2006) motion.                      We have

reviewed the record and find no reversible error.                 Accordingly,

we affirm for the reasons stated by the district court.                   United

States    v.    Huntley,    No.    4:06-cr-00478-RBH-1     (D.S.C.     Aug.   19,

2008).     We dispense with oral argument because the facts and

legal    contentions      are   adequately    presented    in   the    materials

before   the     court    and   argument    would   not   aid   the   decisional

process.

                                                                        AFFIRMED




                                        2